

Exhibit 10.4
INDEMNIFICATION AGREEMENT




This Indemnification Agreement (“Agreement”) is made as of this ___ day of
_______, 20__, by and between INTEGRATED DEVICE TECHNOLOGY, INC., a Delaware
corporation (the “Company”), and ______________ (“Indemnitee”).


WHEREAS, the Company and Indemnitee recognize the increasing difficulty in
obtaining directors’ and officers’ liability insurance, the significant
increases in the cost of such insurance, and the general reductions in the
coverage of such insurance;


WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting officers and directors to
expensive litigation risks at the same time as the availability and coverage of
liability insurance has been severely limited;


WHEREAS, Indemnitee does not regard the current protection available as adequate
under the present circumstances, and Indemnitee and other officers and directors
of the Company may not be willing to continue to serve as officers and directors
without additional protection;


WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the difficulty of attracting and retaining highly competent persons to serve the
Company is detrimental to the best interest of the Company and its stockholders
and that the Company should act to assure such persons that there will be an
increased certainty of financial protection for them in the future;


WHEREAS, Indemnitee is willing to serve, continue to serve and/or take on
additional service for, or on behalf of, the Company on the condition that
Indemnitee be so indemnified and that such indemnification be guaranteed; and


WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve as officers and directors of
the Company and to indemnify its officers and directors, such action being
reasonable, prudent and necessary, so as to provide them with the maximum
protection permitted by law.


NOW THEREFORE, in consideration of the Indemnitee’s service as an officer or
director of the Company, the Company and Indemnitee hereby agree as follows:


ARTICLE 1
INDEMNIFICATION


Section 1.1. Third Party Proceedings. The Company shall indemnify Indemnitee if
Indemnitee is or was a party or is threatened to be made a party to, or
otherwise becomes involved in, any threatened, pending or completed action, suit
or proceeding whether civil, criminal, administrative, or investigative, formal
or informal (other than an action by or in the right of the Company) by reason
of any action or inaction on the part of Indemnitee by reason of the fact that



--------------------------------------------------------------------------------



Indemnitee is or was a director, officer, employee, or agent of the Company, or
any subsidiary of the Company, or, while a director, officer, employee, or agent
of the Company, that Indemnitee is or was serving at the request of the Company
as a director, officer, employee, agent, or trustee of another corporation,
partnership, joint venture, trust, or other enterprise (collectively “Agent”),
against expenses (including attorneys’ fees, court costs, and the cost of
appeal, attachment, and similar bonds), judgments, fines, and amounts paid in
settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) actually and reasonably incurred by
Indemnitee in connection with such action, suit, or proceeding if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had no reasonable cause to believe Indemnitee’s
conduct was unlawful. The termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company or, with respect to any
criminal action or proceeding, that Indemnitee had reasonable cause to believe
that his conduct was unlawful.


Section 1.2. Proceedings By or in the Right of the Company. The Company shall
indemnify Indemnitee if Indemnitee was or is a party or is threatened to be made
a party to, or otherwise becomes involved in, any threatened, pending or
completed action, suit or proceeding by or in the right of the Company or any
subsidiary of the Company to procure a judgment in its favor by reason of the
fact that Indemnitee is or was an Agent against expenses (including attorneys’
fees, court costs, and the cost of appeal, attachment, and similar bonds) and,
to the fullest extent permitted by law, amounts paid in settlement, in each case
to the extent actually and reasonably incurred by Indemnitee in connection with
the defense or settlement of such action or suit if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company, except that no indemnification shall be made
in respect of any claim, issue or matter as to which Indemnitee shall have been
adjudged to be liable to the Company unless and only to the extent that the
Court of Chancery of the State of Delaware or the court in which such action or
suit was brought shall determine upon application that, despite the adjudication
of liability, but in view of all of the relevant circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such expenses
which the Court of Chancery of the State of Delaware or such other court shall
deem proper.


Section 1.3. Mandatory Payment of Expenses. To the extent that Indemnitee has
been successful on the merits or otherwise in defense of any action, suit, or
proceeding referred to in Sections 1.1 and 1.2 or the defense of any claim,
issue or matter therein, Indemnitee shall be indemnified against expenses
(including attorneys’ fees) actually and reasonably incurred by Indemnitee in
connection therewith. Dismissal without prejudice of any action, claim, issue or
matter shall entitle Indemnitee to be indemnified for expenses incurred in
defending such action, claim, issue, or matter. For purposes of this Section 1.3
and without limitation, the termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself create a presumption (i) that Indemnitee
did not act in good faith and in a manner which he reasonably believed to be in
or not opposed to the best



--------------------------------------------------------------------------------



interests of the Company, or (ii) with respect to any criminal action or
proceeding, that Indemnitee had reasonable cause to believe that his conduct was
unlawful.


ARTICLE 2
EXPENSES; INDEMNIFICATION PROCEDURE


Section 2.1. Advancement of Expenses. The Company shall advance all expenses
incurred by Indemnitee in connection with the investigation, defense,
settlement, or appeal of any civil or criminal action, suit or proceeding
referenced in Section 1.1 or 1.2 (but not amounts actually paid in settlement of
any such action, suit, or proceeding). Indemnitee hereby undertakes to repay
such amounts advanced only if, and to the extent that, it shall ultimately be
determined that Indemnitee is not entitled to be indemnified by the Company as
authorized hereby. The advances to be made hereunder shall be paid by the
Company to Indemnitee within forty-five (45) days following receipt of a written
request therefor by Indemnitee to the Company. Indemnitee shall submit with each
request for advancement of expenses such statement or statements which shall
reasonably evidence or document the expenses incurred by Indemnitee.


Section 2.2. Notice. Indemnitee shall, as a condition precedent to his right to
be indemnified under this Agreement, give the Company notice in writing as soon
as practicable of any claim made against Indemnitee for which indemnification
will or could be sought under this Agreement. Notice to the Company shall be
directed to the President of the Company at the address shown on the signature
page of this Agreement (or such other address as the Company shall designate in
writing to Indemnitee). Notice shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressee, on the date of such receipt, or
(ii) if mailed by domestic certified or express mail with postage prepaid, on
the third business day after the date postmarked.


Section 2.3. Procedure.


2.3.1. Any indemnification and advances provided for in Article 1 and Section
2.1 shall be made no later than forty-five (45) days following receipt of a
written request thereof by Indemnitee to the Company unless a determination is
made within said forty-five (45) day period by (i) the Board of Directors by a
majority vote of a quorum consisting of directors who are not parties to such
proceeding (“Disinterested Directors”); (ii) if such a quorum is not obtainable,
or, even if obtainable, a quorum of Disinterested Directors so directs, by
independent legal counsel in a written opinion; or (iii) by the Company’s
stockholders, that the Indemnitee has not met the relevant standards for
indemnification set forth in Section 1.1 or Section 1.2 hereof, as the case may
be. Indemnitee may contest a determination that Indemnitee has not met the
relevant standard of conduct for indemnification by petitioning a court to make
an independent determination respecting the right of indemnification in
accordance with the terms of Subsection 2.3.2 hereof.


2.3.2. If a claim under this Agreement, under any statute, or under any
provision of the Company’s Certificate of Incorporation or Bylaws providing for
indemnification, is not paid in full by the Company within forty-five (45) days
after a written request for payment thereof has first been received by the
Company, Indemnitee may, but need not, at any time thereafter, bring an action
against the Company to recover the unpaid amount of the claim and, subject to
Section 10.3 of this



--------------------------------------------------------------------------------



Agreement, Indemnitee shall also be entitled to be paid for the expenses
(including attorneys’ fees) of bringing such action. It shall be a defense to
any such action (other than an action brought to enforce a claim for expenses
incurred in connection with any action, suit, or proceeding in advance of its
final disposition) that Indemnitee has not met the standards of conduct which
make it permissible under applicable law for the Company to indemnify Indemnitee
for the amount claimed, and Indemnitee shall be entitled to receive interim
payments of expenses pursuant to Section 2.1 unless and until such defense may
be finally adjudicated by court order or judgment from which no further right of
appeal exists. It is the parties’ intention that if the Company contests
Indemnitee’s right to indemnification, the question of Indemnitee’s right to
indemnification shall be for the court to decide, and neither the failure of the
Company (including its Board of Directors, any committee or subgroup of the
Board of Directors, independent legal counsel, or its stockholders) to have made
a determination that indemnification of Indemnitee is proper in the
circumstances because Indemnitee has met the applicable standard of conduct
required by applicable law, nor an actual determination by the Company
(including its Board of Directors, any committee or subgroup of the Board of
Directors, independent legal counsel, or its stockholders) that Indemnitee has
not met such applicable standard of conduct, shall create a presumption that
Indemnitee has or has not met the applicable standard of conduct.


Section 2.4. Notice to Insurers. If, at the time of the receipt of a notice of a
claim pursuant to Section 2.2 hereof, the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.


Section 2.5. Selection of Counsel. In the event the Company shall be obligated
under Section 2.1 hereof to pay the expenses of any proceeding against
Indemnitee, the Company, if appropriate, shall be entitled to assume the defense
of such proceeding, with counsel approved by Indemnitee, upon the delivery to
Indemnitee of written notice of its election to do so. After delivery of such
notice, approval of such counsel by Indemnitee, and the retention of such
counsel by the Company, the Company will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same proceeding, provided that (i) Indemnitee shall have the
right to employ his counsel in any such proceeding at Indemnitee’s expense; and
(ii) if (A) the employment of counsel by Indemnitee has been previously
authorized by the Company, (B) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of any such defense, or (C) the Company shall not, in fact, have
employed counsel to assume the defense of such proceeding, then the fees and
expenses of Indemnitee’s counsel shall be at the expense of the Company.






ARTICLE 3
ADDITIONAL INDEMNIFICATION
RIGHTS; NONEXCLUSIVITY





--------------------------------------------------------------------------------



Section 3.1. Scope. Notwithstanding any other provision of this Agreement, the
Company hereby agrees to indemnify the Indemnitee to the fullest extent
permitted by law, notwithstanding that such indemnification is not specifically
authorized by the other provisions of this Agreement, the Company’s Certificate
of Incorporation, the Company’s Bylaws, or by statute. In the event of any
change, after the date of this Agreement, in any applicable law, statute, or
rule which expands the right of a Delaware corporation to indemnify a member of
its board of directors or an officer, such changes shall be, ipso facto, within
the purview of Indemnitee’s rights and Company’s obligations, under this
Agreement.


Section 3.2. Nonexclusivity. The indemnification provided by this Agreement
shall not be deemed exclusive of any rights to which Indemnitee may be entitled
under the Company’s Certificate of Incorporation, its Bylaws, any agreement, any
vote of stockholders or disinterested directors, the General Corporation Law of
the State of Delaware, or otherwise, both as to action in Indemnitee’s official
capacity and as to action in another capacity while holding such office. The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in an indemnified capacity even
though he may have ceased to serve in such capacity at the time of any action,
suit, or other covered proceeding.


ARTICLE 4
PARTIAL INDEMNIFICATION


If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the expenses, judgments,
fines, or penalties actually or reasonably incurred by him in the investigation,
defense, appeal, or settlement of any civil or criminal action, suit, or
proceeding, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion of such expenses, judgments,
fines, or penalties to which Indemnitee is entitled.


ARTICLE 5
MUTUAL ACKNOWLEDGMENT


Both the Company and Indemnitee acknowledge that in certain instances, Federal
law or applicable public policy may prohibit the Company from indemnifying its
directors and officers under this Agreement or otherwise. Indemnitee understands
and acknowledges that the Company has undertaken or may be required in the
future to undertake with the Securities and Exchange Commission to submit the
question of indemnification to a court in certain circumstances for a
determination of the Company’s right under public policy to indemnify
Indemnitee.



--------------------------------------------------------------------------------





ARTICLE 6
OFFICER AND DIRECTOR
LIABILITY INSURANCE


The Company shall, from time to time, make the good faith determination whether
or not it is practicable for the Company to obtain and maintain a policy or
policies of insurance with reputable insurance companies providing the officers
and directors of the Company with coverage for losses from wrongful acts, or to
ensure the Company’s performance of its indemnification obligations under this
Agreement. Among other considerations, the Company will weigh the costs of
obtaining such insurance coverage against the protection afforded by such
coverage. In all policies of director and officer liability insurance,
Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits as are accorded to the most favorably
insured of the Company’s directors, if Indemnitee is a director; or of the
Company’s officers, if Indemnitee is not a director of the Company but is an
officer; or of the Company’s key employees, if Indemnitee is not an officer or
director but is a key employee. Notwithstanding the foregoing, the Company shall
have no obligation to obtain or maintain such insurance if the Company
determines in good faith that such insurance is not reasonably available, if the
premium costs for such insurance are disproportionate to the amount of coverage
provided, if the coverage provided by such insurance is limited by exclusions so
as to provide an insufficient benefit, or if Indemnitee is covered by similar
insurance maintained by a subsidiary or parent of the Company.


ARTICLE 7
SEVERABILITY


Nothing in this Agreement is intended to require or shall be construed as
requiring the Company to do or fail to do any act in violation of applicable
law. The Company’s inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Article 7. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.


ARTICLE 8
EXCEPTIONS


Any other provision herein to the contrary notwithstanding, the Company shall
not be obligated pursuant to the terms of this Agreement:


(a) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 145(c) of the Delaware General Corporation Law (which Section provides
mandatory indemnification to the



--------------------------------------------------------------------------------



extent that a director, officer, employee, or agent of the Company has been
successful on the merits or otherwise in defense of certain actions, suits, or
proceedings, or in defense of any claim, actions, suits, or proceedings, or in
defense of any claim, issue, or matter therein), but such indemnification or
advancement of expenses may be provided by the Company in specific cases if the
Board of Directors has approved the initiation or bringing of such suit; or


(b) Lack of Good Faith. To indemnify Indemnitee for any expenses incurred by the
Indemnitee with respect to any proceeding initiated by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by the Indemnitee in such proceeding was
not made in good faith or was frivolous; or


(c) Insured Claims. To indemnify Indemnitee for expenses or liabilities of any
type whatsoever (including, but not limited to, judgments, fines, ERISA excise
taxes or penalties, and amounts paid in settlement) which have been paid
directly to Indemnitee by an insurance carrier under a policy of officers’ and
directors’ liability insurance maintained by the Company.


(d) Claims Under Section 16(b). To indemnify Indemnitee for expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.


ARTICLE 9
CONSTRUCTION OF CERTAIN PHRASES


Section 9.1. The Company. For purposes of this Agreement, references to the
“Company” shall include, in addition to the resulting corporation, any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, employees or
agents, so that if Indemnitee is or was an Agent of the Company or such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director, officer, employee, or agent of another corporation,
partnership, joint venture, trust, or other enterprise, Indemnitee shall stand
in the same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.


Section 9.2 Employee Benefit Plans. For purposes of this Agreement, reference to
“other enterprises” shall include employee benefit plans; references to “fines”
shall include any excise taxes assessed on Indemnitee with respect to an
employee benefit plan; and references to “serving at the request of the Company”
shall include any service as a director, officer, employee, or agent of the
Company which imposes duties on, or involves services by, such director,
officer, employee, or agent with respect to an employee benefit plan, its
participants, or beneficiaries; and if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan, Indemnitee shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.


ARTICLE 10



--------------------------------------------------------------------------------



MISCELLANEOUS


Section 10.1. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.


Section 10.2. Successors and Assigns. This Agreement shall be binding upon the
Company and its successors and assigns, and shall inure to the benefit of
Indemnitee and Indemnitee’s estate, heirs, legal representatives, and assigns.


Section 10.3. Attorneys’ Fees. In the event that any action is instituted by
Indemnitee under this Agreement to enforce or interpret any of the terms hereof,
Indemnitee shall be entitled to be paid all court costs and expenses, including
reasonable attorneys’ fees, incurred by Indemnitee with respect to such action,
unless as a part of such action, the court of competent jurisdiction determines
that each of the material assertions made by Indemnitee as a basis for such
action was not made in good faith or was frivolous. In the event of an action
instituted by or in the name of the Company under this Agreement or to enforce
or interpret any of the terms of this Agreement, Indemnitee shall be entitled to
be paid all court costs and expenses, including attorneys’ fees, incurred by
Indemnitee in defense of such action (including with respect to Indemnitee’s
counterclaims and cross-claims made in such action), unless as a part of such
action the court determines that each of Indemnitee’s material defenses to such
action was in bad faith or was frivolous.


Section 10.4. Notice. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and receipted for by the party addressee, on the date of such
receipt, or (ii) if mailed by domestic certified or express mail with postage
prepaid, on the third business day after the date postmarked. Addresses for
notice to either party are as shown on the signature page of this Agreement, or
as subsequently modified by written notice.


Section 10.5. Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.


Section 10.6. Amendment and Termination. No amendment, modification,
termination, or cancellation of this Agreement shall be effective unless in
writing signed by both parties hereto.


Section 10.7. Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
or recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.


Section 10.8 Choice of Law. This Agreement shall be governed by and its
provisions construed in accordance with the laws of the State of Delaware, as
applied to contracts between Delaware residents entered into and to be performed
entirely within Delaware.



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


INTEGRATED DEVICE TECHNOLOGY, INC.






By__________________________________
Its:__________________________________
Address:     6024 Silver Creek Valley Road
San Jose, CA 95138


AGREED TO AND ACCEPTED:


INDEMNITEE:






__________________________
(signature)

















